Plaintiff Christine Keno brings this pro se action against the United States for $275 million in compensatory and punitive damages. The petition contains rambling and unspecified allegations of a taking of property in Florida by federal, state, and local officials and private individuals who engaged in murder, fraud, embezzlement, theft, judicial cover-up, conspiracy, forgery and general criminal conduct.
At least five other cases raising identical claims have been filed by plaintiff in the United States District Court for the District of Columbia alone in the last 4 years. Four of these actions were dismissed as frivolous. A fifth such action was dismissed on the grounds of res judicata. On August 10, 1981, the district court restricted the clerk of that court in accepting any further pleadings from plaintiff.
*822Defendant has moved to dismiss the complaint in this case on four grounds: (1) that the claim was barred by the statute of limitations, having been described by plaintiff as arising on an unspecified date between 1895 and 1948 and thus running afoul of the 6-year period allowed by Congress for the filing of claims after the date of their accrual. 28 U.S.C. §2501 (1976); (2) res judicata; (3) failure to comply with the requirements of Rule 35 of the Court of Claims pertaining to the content of a proper petition; and (4) that the claim is frivolous.
Upon consideration of defendant’s unopposed motion to dismiss, the court finds that all of the defenses raised are established and that the claim is totally without merit.
it is therefore ordered, without oral argument, that the petition is dismissed with prejudice.
Plaintiffs motion to restore case was denied April 27, 1982.